


Exhibit 10.47

 

TRANSITION AGREEMENT

 

This Transition Agreement (the “Agreement”) is made by and between AON
CORPORATION, a Delaware corporation (“Aon” or the “Company”), COMBINED INSURANCE
COMPANY OF AMERICA, an Illinois insurance corporation (“Combined”), and RICHARD
M. RAVIN (Mr. Ravin or the “Executive”). The effective date of this Agreement is
December 13, 2007 (the “Effective Date”).

 

WHEREAS, Mr. Ravin is currently employed as Chairman of Combined and the terms
of his employment are described in an Employment Agreement dated as of August 1,
2005, two side letters dated November 10, 2005, and a letter agreement between
Mr. Ravin and Gregory C. Case, the Company’s Chief Executive Officer (“CEO”),
dated January 31, 2007 (collectively, the “Employment Agreement”); and

 

WHEREAS, the Company has announced that it is considering strategic options for
Combined and its subsidiaries; and

 

WHEREAS, the parties agree that Mr. Ravin’s employment with Combined will
terminate and that he will subsequently be employed by the Company, on terms and
conditions described in this Transition Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other good and valuable consideration, the parties hereby agree as
follows:

 

1.                                       Termination of Employment with
Combined. As of the Effective Date, the Executive’s employment with Combined
shall terminate and he shall resign his positions as a director and/or officer
of Combined and all of its subsidiaries. The termination of the Executive’s
employment with Combined (and his resignation as a director and/or officer of
Combined or its subsidiaries) shall not constitute a termination within the
meaning of any part of Section 4 or any other Section of the Employment
Agreement.

 

2.                   Employment with the Company. The Executive’s employment
with the Company shall begin on the Effective Date and, unless earlier
terminated pursuant to Section 9 of the Agreement, shall end on the later of
(a) March 31, 2009 or (b) the day immediately following the date on which the
Organization and Compensation Committee (the “Committee”) of the Company’s Board
of Directors meets in 2009 and awards bonus or incentive compensation (the
“Employment Period”).

 

3.                   Role and Responsibilities.

 

(A)       During the Employment Period the Executive shall serve as Special
Advisor to the CEO. As Special Advisor, the Executive shall have senior-level
duties and responsibilities as the CEO assigns to him from time to time, which
may include sharing his expertise with Company management upon request, and
providing general support to the CEO in his management efforts upon request. The
Company anticipates that such duties will draw on the Executive’s expertise in
the insurance and underwriting industry and his well-established professional
relationships with colleagues at Combined and elsewhere. Although

 

--------------------------------------------------------------------------------


 

the Executive’s duties will be greatly diminished as a Special Advisor, the
Executive shall be a benefits-eligible common law employee of Aon.

 

(B)          The Executive and Combined agree to execute all documents and take
all other actions as may be necessary to effectuate the termination of the
Executive’s director and officer responsibilities.

 

(C)          On and after the Effective Date, the Executive may engage in
outside activities, including membership on boards of for-profit entities and
not-for-profit entities, and trade associations, and employment or consulting
with for-profit and not-for-profit entities; provided, however, that such
activities (i) may not significantly interfere with the Executive’s performance
of his duties hereunder, (ii) may not violate the terms of Section 10
(Noncompetition; Nonsolicitation) and Section 12 (Confidentiality) of this
Agreement, (iii) may not include employment or consulting with any entity that
is interested in, or is exploring strategic options relating to, the acquisition
of Combined, either alone or in combination with other entities; and (iv) with
the exception of outside activities in which Executive is engaged as of the
Effective date, are pre-approved in writing by the CEO and the Company’s General
Counsel as not being in violation of this Section 3(c), which approval shall not
be unreasonably withheld.

 

4.                   Salary. During the Employment Period, the Executive will
receive a base salary that is equal to or greater but in no event less than the
amount of his base salary as an employee of Combined as of the day prior to the
Effective Date, which is $800,000.

 

5.                   Benefits. During the Employment Period, the Executive will
remain eligible for all benefits under all welfare benefit plans offered to
executives of the Company during such period (including health, life and
disability insurance) on the same terms as offered to executives of the Company
generally, with COBRA continuation thereafter as applicable. The Executive will
remain eligible for benefits under the qualified and non-qualified retirement
plans of the Company in which the Executive participates as of the Effective
Date on the same terms as offered to executives of the Company generally, and
for benefits under all other qualified and non-qualified retirement plans of the
Company. The Executive shall receive a pension from the Company or any successor
thereto, upon his termination of employment for any or no reason, subject to the
following:

 

(A)         the pension shall be paid monthly to the Executive for life
commencing as of the first day of the calendar month following his termination
of employment in an amount equal to one-twelfth (1/12) of .5% of the Executive’s
final average pay multiplied by his aggregate number of years of service with
the Company (or any affiliate or subsidiary thereof, including Combined) up to
20. The first monthly payment shall include an additional amount of $461,538.46,
which amount is equal to the maximum amount that would be paid under the Aon
Severance Plan (currently 30 weeks) regardless of whether the Executive
otherwise qualifies for such amount;

 

(B)          the Executive’s final average pay is equal to the average of the
Executive’s five highest consecutive calendar years of earnings (salary and
bonus) out of his last 10 calendar years of earnings;

 

2

--------------------------------------------------------------------------------


 

(C)          the pension shall be in addition to, and not in lieu of, the
Executive’s rights to pension or other retirement benefits under any employee
401(k), pension or nonqualified deferred compensation plan or supplemental
executive retirement plan that the Company maintains. The pension provided under
this Section shall not in any way affect the Executive’s rights with respect to
such other plans and benefits; and

 

(D)         Attached as Exhibit A to this Agreement is a spreadsheet provided by
Aon which Aon represents is a good faith estimate of the amounts of the pension
payments due to the Executive hereunder.

 

6.            Bonus Payments.

 

(A)         For the 2007 performance year, the Executive shall be paid a bonus
of $1,350,000 and the bonus will be fully paid in cash and not subject to the
Company’s Incentive Stock Program. The Company shall pay the bonus to the
Executive on the first regularly- scheduled pay day in January 2008.

 

(B)          For the 2008 calendar year, the Executive shall be paid a bonus of
$1,350,000, provided that the Company has not properly terminated the
Executive’s employment for “Cause” (as such term is defined herein). However, if
before December 31, 2008, (i) the Executive dies, (ii) the Company terminates
his employment because of a physical or mental incapacity pursuant to
Section 9(B) of the Agreement, or (iii) the Company terminates his employment
without Cause pursuant to Section 9(D)  of this Agreement, then he shall be paid
a pro rata portion of such bonus. If the Executive voluntarily terminates his
employment before July 1, 2008, then he shall be paid a pro rata portion of his
the bonus. If the Executive voluntarily terminates his employment on or after
July 1, 2008, then he shall be paid $1,350,000 as his bonus for 2008. The bonus
will be fully paid in cash and is not subject to the Company’s Incentive Stock
Program. The Company will pay the bonus to the Executive on the first
regularly-scheduled pay day in January 2009.

 

(C)          For the portion of the 2009 calendar year that ends on March 31,
2009, the Executive shall be paid a bonus of $400,000, provided that the Company
has not properly terminated the Executive’s employment for “Cause” (as such term
is defined herein) However, if before March 31, 2009, (i) the Executive dies,
(ii) the Company terminates his employment because of a physical or mental
incapacity pursuant to Section 9(B) of this Agreement, or (iii) the Company
terminates his employment without Cause pursuant to Section 9(D) of this
Agreement, then he shall be paid a pro rata portion of such bonus. The bonus
will be fully paid in cash and is not subject to the Company’s Incentive Stock
Program. The Company will pay the bonus to the Executive on the first
regularly-scheduled pay day in April 2009.

 

7.            Outstanding Equity Awards.

 

The transition of the Executive’s employment from Combined to the Company as of
the Effective Date shall occur without interruption to the vesting of the
Executive’s outstanding equity-based awards, including without limitation the
restricted stock units and the performance-based award granted to the Executive
pursuant to the Employment Agreement and

 

3

--------------------------------------------------------------------------------


 

the Company’s Leadership Performance Program, and all such awards shall continue
to be subject to the terms and conditions set forth in the original award
documentation, subject to the following exceptions:

 

(A)         If Executive is employed by Company on March 31, 2009, the Executive
shall fully vest in his award under the Company’s Leadership Performance Program
for the performance period beginning January 1, 2007 through December 31, 2009,
and Executive’s award shall equal the amount he would have received had he been
employed by the Company on December 31, 2009.

 

(B)          On the earlier of (i) 30 days after the closing date for the sale
(pursuant to one or more definitive purchase agreements), spin-off or other
transfer of Combined and (ii) the first regularly scheduled pay day of January,
2009, the Company shall pay Executive $3,500,000 in cash (in lieu of Company
stock) as Executive’s 2009 Performance Award (which Award is described in the
November 10, 2005 letter from the Company to the Executive), unless the Company
properly terminates Executive for Cause (as defined herein) on or after the
Effective Date and before March 31, 2009.

 

8.            Expense Reimbursement.

 

(A)         During the Employment Period, the Company shall reimburse the
Executive in accordance with the Company’s policies and procedures for all
proper expenses he incurs (including but not limited to expenses for home
offices, club memberships and automobile) in the performance of his duties
hereunder. In addition, the Company will reimburse the Executive for reasonable
legal fees and other expenses he incurs in connection with the negotiation and
drafting of this Agreement.

 

(B)         The Executive agrees that as of the Effective Date he will be
required to relocate his office from Glenview, Illinois in order to perform the
duties and responsibilities set forth herein and that the Company will allow him
to maintain offices at his personal residences in Illinois and/or Florida. The
Company shall either reimburse the Executive for all proper expenses he incurs,
or pay him directly for any such proper expenses, in order to establish and
maintain such home offices, which he shall do within a reasonable time after the
Effective Date of this Agreement.

 

(C)         The expenses eligible for reimbursement during any taxable year of
the Executive shall not affect the expenses eligible for reimbursement in any
other taxable year of the Executive.

 

(D)         Reimbursement of expenses shall be made promptly after the Executive
incurs them but in any event no later than the last day of the taxable year of
the Executive following the taxable year in which the Executive incurs such
expenses.

 

9.            Termination.

 

(A)       Death. Upon the death of the Executive during the Employment Period,
this Agreement shall automatically terminate and the Executive’s executor,
administrator or

 

4

--------------------------------------------------------------------------------


 

designated beneficiary shall receive (i) the Leadership Performance Program
award described in Section 7(A), (ii) $3,500,000, in cash, as Executive’s 2009
Performance Award (iii) a pro rata portion of the bonus that the Executive would
have received for the year of his death under the terms of Section 6, (iv) the
Executive’s base salary which shall have accrued to the date of such death, and
(v) other accrued and unpaid employee benefits to which the Executive is
entitled upon his termination of employment with the Company, including regular
and supplemental retirement and disability benefits, in accordance with the
terms of the plans and programs of the Company.

 

(B)         Disability. The Company may, at its option, terminate this Agreement
upon written notice to the Executive if the Executive, because of physical or
mental incapacity, fails to perform the essential functions of his position,
with reasonable accommodation if relevant, required of him hereunder for a
continuous period of 120 days or for any 180 days within any 12-month period.
Upon such termination, the Executive or his legal representative shall receive
(i) the Leadership Performance Program award described in Section 7(A), (ii)
$3,500,000, in cash, as Executive’s 2009 Performance Award, (iii) a pro rata
portion of the bonus that the Executive would have received for the year of his
termination of employment under the terms of Section 6, (iv) the Executive’s
base salary which shall have accrued to the date of termination, (v) other
accrued and unpaid employee benefits to which the Executive is entitled upon his
termination of employment with the Company, including regular and supplemental
retirement and disability benefits, in accordance with the terms of the plans
and programs of the Company. In the event of any dispute regarding the existence
of the Executive’s incapacity hereunder, a physician specializing in the claimed
area of incapacity upon whom the Executive and the Company agree shall resolve
the matter. The Executive shall submit to appropriate medical examinations for
purposes of such determination.

 

(C)         Cause.

 

(1)       The Company may at any time, at its option, terminate the Executive’s
employment under this Agreement immediately for Cause (as hereinafter defined).
The Committee shall make the decision in this regard. The Committee shall give
the Executive at least twenty-one days advanced written notice of any meeting at
which the Committee proposes to put forward for a vote a decision on whether or
not to terminate the Executive for Cause. The written notice shall describe in
reasonable detail the basis on which the Committee may conclude that Cause
exists. The Executive shall have the opportunity to submit in writing to the
Committee any information the Executive thinks necessary. If a majority of the
Committee by an affirmative vote at a meeting of its members authorizes a
termination for Cause, such determination shall be final and binding upon the
Company and the Executive once such determination is reduced to writing and
communicated to the Executive. However, the Committee’s authorization of a
termination for Cause as defined in Section 9(C)(2) shall not be determinative
unless the CEO of the Company and Patrick G. Ryan, the Company’s Executive
Chairman, agree in writing to such determination. If Mr. Ryan is no longer
serving in that capacity, a person mutually agreed upon between the Company and
the Executive, along with the CEO, shall make such decision. In the event the
Executive and the Company are unable to affirmatively agree, within 14 days, on
the person identified

 

5

--------------------------------------------------------------------------------


 

in the foregoing sentence, the parties agree that the Company’s General Counsel
will serve in that capacity. In the event the Company has incurred a change in
control prior to the termination of the Executive’s employment, his employment
may not be terminated pursuant to this Section 9(C) unless he has consented in
writing to the identity of the person(s) authorized to make such termination
decision. For purposes of this section, a “change in control” means a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company within the meaning of Treasury
Regulation Section 1.409A-3(i)(5).

 

(2)           As used in this Agreement, the term “Cause” shall mean any one or
more of the following:

 

(a)            any material failure (other than by reason of physical or mental
incapacity determined in accordance with Section 9(B)) of the Executive to
perform his material duties under this Agreement to the satisfaction of at least
a majority of the members of the Committee, including, without limitation, any
refusal by the Executive to perform such duties or to perform such specific
directives of the Committee that are consistent with the nature and scope of the
Executive’s duties and responsibilities under this Agreement;

 

(b)                 any intentional act of embezzlement, fraud or theft by the
Executive in connection with his duties hereunder or in the course of his
employment hereunder or the Executive’s admission or conviction of, or plea of
nolo contendere to, a felony or of any crime involving moral turpitude, fraud,
embezzlement, theft or misrepresentation;

 

(c)                  any gross negligence, or intentional misconduct of the
Executive in connection with the performance of his duties hereunder or during
the course of his employment that results in a material monetary loss to the
Company or damage to the reputation of the Company;

 

(d)                 any breach by the Executive of any one or more of the
covenants contained in Section 10 or 12 hereof; or

 

(e)                  any material violation of any statutory or common law duty
of loyalty to the Company or any of its subsidiaries in connection with his
duties hereunder or during the course of his employment.

 

(3)          Notwithstanding any other provision of this Agreement, the
definition of “Cause” is modified in accordance with the fourth paragraph of the
November 10, 2007 letter agreement between Greg Case and Executive.

 

6

--------------------------------------------------------------------------------


 

(4)          The exercise of the right of the Company to terminate this
Agreement pursuant to this Section 9(C) shall not abrogate the rights or
remedies of the Company in respect of the breach giving rise to such
termination.

 

(5)          If the Company properly terminates the Executive’s employment for
Cause, as defined in Section 9(C)(2)(b), (c), (d)  or (e), he shall receive the
following:

 

(a)           accrued base salary through the date of the termination of his
employment; and

 

(b)          other accrued and unpaid employee benefits to which the Executive
is entitled upon his termination of employment with the Company, including
regular and supplemental retirement and disability benefits, in accordance with
the terms of the plans and programs of the Company.

 

(6)          If the Company properly terminates the Executive’s employment for
Cause, as defined in Section9(C)(2), he shall receive the following:

 

(a)          the payments specified by Section 9(C)(5)(b); and

 

(b)         the continuation of the base salary, at the rate in effect at the
date of such termination of employment, for a period of one year from the date
of such termination of employment.

 

(D) Termination Without Cause. The Company may terminate the Executive’s
employment, with 30 days’ prior written notice, at any time for any reason other
than a reason set forth in Section 9(A), (B) or (C). A decision to terminate the
Executive’s employment without cause shall be made jointly and in writing by the
CEO of the Company and Patrick G. Ryan, the Company’s Executive Chairman. If Mr.
Ryan is no longer serving in that capacity, a person mutually agreed upon
between the Company and the Executive shall make such determination. In the
event the Executive and the Company are unable to affirmatively agree, within 14
days, on the person identified in the foregoing sentence, the parties agree that
the Company’s General Counsel will serve in that capacity. In the event the
Company has incurred a change in control prior to the termination of the
Executive’s employment, his employment may not be terminated pursuant to this
Section 9(D) unless he has consented in writing to the identity of the person(s)
authorized to make such termination decision. For purposes of this section, a
“change in control” means a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company within the meaning of Treasury Regulation Section 1.409A-3(i)(5). If the
Executive’s employment is terminated pursuant to this Section 9(D), he shall
receive the following:

 

(1)          the payments and benefits described in Sections 9(C)(5) (b); and

 

(2)          his base salary through March 31, 2009 at the rate in effect at the
date of such termination of employment;

 

7

--------------------------------------------------------------------------------


 

(3)           a pro rata portion of the bonus that the Executive would have
received for the year of his termination of employment under the terms of
Section 6;

 

(4)           a pro rata portion of the Leadership Performance Award described
in Section 7(A) calculated according to the rules set forth in the Leadership
Performance Program document; and

 

(5)           the full value of the 2009 Performance Award described in Section
7(B).

 

(E) Voluntary Termination. The Executive may voluntarily terminate his
employment with the Company prior to the end of the Employment Period for any
reason. If the Executive voluntarily terminates his employment pursuant to this
Section 9(E) he shall give the Company 30 days’ prior written notice and he
shall receive the following:

 

(1)          the payments and benefits described in Sections 9(C)(5)(a) and (b)
of this Agreement;

 

(2)          the pro rata, or full, bonus payment for the year of termination as
set forth in Section 6 of this Agreement;

 

(3)          a pro rata settlement of the Leadership Performance Program award
as described in Section 7(A), calculated according to the rules set forth in the
Leadership Performance Program document; and

 

(4)          the full amount of the 2009 Performance Award described in Section
7(B), if his voluntary termination occurs after July 1, 2008. If Executive
voluntarily terminates his employments prior July 1, 2008, he shall receive a
pro rata portion of his 2009 Performance Award. The amount of a pro rata portion
of the award shall be calculated by multiplying $3,500,000 by a fraction, the
numerator of which is the number of days worked from January 1, 2006 through
December 31, 2008 and the denominator of which is 1095.

 

10.      Noncompetition; Nonsolicitation.

 

(A)         General. The Executive acknowledges that in the course of his prior
employment with Combined and in the course of his prospective employment with
the Company, he has and will become familiar with trade secrets and other
confidential information concerning the Company and its subsidiaries, including
Combined, and that his services will be of special, unique and extraordinary
value to the Company and its subsidiaries.

 

(B)         Noncompetition. The Executive agrees that during the period of his
employment with the Company and for a period of two years thereafter (the
“Noncompetition Period”) he shall not in any manner, directly or indirectly,
through any person, firm or corporation, alone or as a member of a partnership
or as an officer, director, stockholder, investor or employee of or consultant
to any other corporation or enterprise or otherwise, engage or be engaged, or
assist any other person, firm, corporation or enterprise in engaging or

 

8

--------------------------------------------------------------------------------


 

being engaged, in any business in which the Executive was involved or had
knowledge, being conducted by, or contemplated by, the Company or any of its
subsidiaries, as of the termination of the Executive’s employment in any
geographic area in which the Company or any of its subsidiaries is then
conducting such business.

 

(C)                Nonsolicitation. The Executive further agrees that during the
Noncompetition Period he shall not in any manner, directly or indirectly, induce
or attempt to induce any agent or employee of the Company or any of its
subsidiaries to terminate or abandon his or her employment for any purpose
whatsoever.

 

(D)                Exceptions. Nothing in this Section shall prohibit the
Executive from being (i) a stockholder in a mutual fund or a diversified
investment company or (ii) a passive owner of not more than 2% of the
outstanding stock of any class of a corporation, any securities of which are
publicly traded, so long as the Executive has no active participation in the
business of such corporation.

 

(E)           Reformation. If at any time of enforcement of this Section, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographic area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. This Agreement shall not authorize a court to
increase or broaden any of the restrictions in this Section.

 

11.           Confidentiality.

 

(A)               The Executive agrees that, at any time during or after the
Employment Period, he will not make any public statements about Combined, the
Company, or his employment or termination of employment with either entity,
whether oral or written, or any other statements which he reasonably believes
are likely to become public and which reasonably could be interpreted, under the
circumstances, as disparaging, embarrassing, prejudicial or in any way
detrimental to the Company’s interests.

 

(B)                The Executive shall not, at any time during the Employment
Period or thereafter, make use of or disclose, directly or indirectly, any (i)
trade secret or other confidential or secret information of the Company or of
any of its subsidiaries, or (ii) other technical, business, proprietary or
financial information of the Company or of any of its subsidiaries not available
to the public generally or to the competitors of the Company or to the
competitors of any of its subsidiaries, including Combined (“Confidential
Information”), except to the extent that such Confidential Information (a)
becomes a matter of public record or is published in a newspaper, magazine or
other periodical available to the general public, other than as a result of any
act or omission of the Executive, (b) is required to be disclosed by any law,
regulation or order of any court or regulatory commission, department or agency,
provided that the Executive gives prompt notice of such requirement to the
Company to enable the Company to seek an appropriate protective order, or (c) is
necessary to perform properly the Executive’s duties under this Agreement.
Promptly following the termination of the Employment Period, the Executive shall
surrender to the Company all records, memoranda,

 

9

--------------------------------------------------------------------------------


 

notes, plans, reports, computer tapes, software and other documents and data
that constitute Confidential Information that he may then possess or have under
his control (together with all copies thereof).

 

12.                Enforcement. The parties agree that the Company and its
subsidiaries would be damaged irreparably in the event that any provision of
Sections 10 or 12 were not performed in accordance with its terms or were
otherwise breached and that money damages would be an inadequate remedy for any
such nonperformance or breach. Accordingly, the Company and its successors and
permitted assigns shall be entitled, in addition to other rights and remedies
existing in their favor, to an injunction or injunctions to prevent any breach
or threatened breach of any of such provisions and to enforce such provisions
specifically (without posting a bond or other security). The Executive agrees
that he will submit himself to the personal jurisdiction of the courts of the
State of Illinois in any action by the Company to enforce any provision of
Sections 10 or 11.

 

13.                Cooperation. The Executive agrees to cooperate with the
Company during the Employment Period and thereafter by making himself reasonably
available to testify on behalf of the Company in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and, if
requested, to assist the Company in any such action, suit, or proceeding,
including by providing information to and meeting and consulting with the
Company’s Board of Directors or its representatives or counsel, or
representatives or counsel to the Company, provided that the same does not
materially interfere with Executive’s professional activities. The Company
agrees to reimburse the Executive for all reasonable expenses he actually incurs
in connection with his provision of testimony or assistance.

 

14.                Release of Claims. The payments and benefits to the Executive
pursant to this Agreement are contingent upon (A) the Executive executing and
delivering to the Company, during the twenty-one (21)-day period immediately
following the date the Company executes this Agreement and presents it to the
Executive for his signature, a release of claims in the form attached to this
Agreement as Exhibit B (the “Executive Release”), (B) the Executive not revoking
the Release during the applicable seven (7)-day revocation period and (C) the
Company executing and delivering to Executive a release of claim in the form
attached to this Agreement as Exhibit C (the “Company Release”).

 

15.                Assignability and Binding Nature. This Agreement is not
assignable by any party except as permitted herein. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors, heirs (in the case of the Executive) and permitted assigns. No
rights or obligations of any party to this Agreement may be assigned, except
that the Company’s rights or obligations may be assigned in connection with the
sale or transfer of all or substantially all of its assets, provided that the
assignee is the successor to all or substantially all of the assets of the
Company and such assignee assumes the obligations of the Company as contained in
this Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a sale or transfer of assets as described in the
preceding sentence, it shall cause such assignee expressly to assume the
obligations of the Company hereunder. No rights or obligations of the Executive
under this Agreement may be assigned other than Executive’s rights to benefits
and compensation, which may be transferred but only by will or operation of law.

 

10

--------------------------------------------------------------------------------

 

16.              Notices. Any notices or other communications shall, in every
case, be in writing and shall be deemed properly served if (A) delivered
personally, (B) sent by registered or certified mail, in all such cases with
first class postage prepaid, return receipt requested, (C) delivered to a
nationally recognized overnight courier service or (D) sent by facsimile or
other means of electronic transmission (with a copy sent by first-class mail) to
the other party at the addresses set forth below:

 

If to the Company or Combined:

 

Aon Corporation

 

 

200 E. Randolph Street

 

 

Chicago, Illinois 60601

 

 

Attention: General Counsel

 

 

 

If to the Executive:

 

At his address shown on the

 

 

records of the Company.

 

 

 

With a copy to:

 

Schiff Hardin LLP

 

 

6600 Sears Tower

 

 

Chicago, Illinois 60606

 

 

Attention: Barry S. Hyman

 

or such other address as may hereafter be. specified by notice given pursuant to
this Section. Date of service of any such notice shall be (A) the date such
notice is personally delivered, (B) five (5) business days after the date of
mailing if sent certified or registered mail, (C) one (1) business day after the
date of delivery to the overnight courier service if sent by overnight courier,
and (D) when sent, if sent by facsimile or other means of electronic
transmission, between 9:00 A.M. and 5:00 P.M. Central time or the next business
day thereafter if sent after 5:00 P.M. Central time.

 

17.              Survival.  Sections 10 through 14 shall continue in full force
and effect in accordance with their respective terms, notwithstanding any
termination of the Employment Period.

 

18.              Section  Headings.  Section headings contained in this
Agreement are for convenience of reference only and shall not affect the meaning
of any provision herein.

 

19.              Entire Agreement.  This Agreement sets forth the entire
understanding of the parties and supersedes all previous and contemporaneous
oral or written negotiations, commitments, understanding and agreements relating
to the specific subject matter contained herein. Any failure of a party to
demand complete adherence to one or more of this Agreement’s terms, on one or
more occasions, shall neither be construed as a waiver nor deprive such party of
the right at any time to insist upon strict compliance. The parties have entered
into this Agreement in the belief that its provisions are enforceable. However,
if any provision contained in this Agreement shall be held to be unenforceable,
such unenforceability shall not affect any other provision of this Agreement,
and this Agreement shall be construed as if such unenforceable provision had
never been contained therein. This Agreement shall be construed according to its
fair meaning, and not strictly for or against either of the parties hereto. Any
modification of this Agreement must be in a written document that each of the
parties must sign.

 

 

11

--------------------------------------------------------------------------------


 

20.        Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of Illinois without regard to
principles of conflict of laws. The parties hereto agree to the exclusive
jurisdiction of the state and federal courts of located in Cook Country,
Illinois for the purposes of any proceeding arising out the this Agreement.

 

21.              Withholding.  All payments the Company makes hereunder to the
Executive shall be subject to withholding of such amounts relating to taxes as
the Company may reasonably determine it should withhold pursuant to any
applicable tax law or regulation.

 

22.              Counterparts.  This Agreement may be executed in two
counterparts, each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.

 

23.        Section 409A Compliance. It is intended that any amounts payable
under this Agreement and the Employment Agreement and the Company’s and the
Executive’s exercise of authority or discretion thereunder shall comply with the
provisions of Internal Revenue Code Section 409A and the Internal Revenue
Service regulations and guidance thereunder (“Section 409A”) so as not to
subject the Executive to the payment of interest and tax penalty that may be
imposed under Section 409A. Notwithstanding anything contained herein to the
contrary, if, at the Executive’s separation from service, (A) the Executive is a
specified employee as defined in Section 409A and (B) any of the payments or
benefits provided hereunder constitute deferred compensation under Section 409A,
then, and only to the extent Section 409A requires , the date of payment of such
payments or benefits otherwise provided shall be delayed for a period of six
(6) months following the separation from service and shall be paid on the first
day of the seventh month following the date of the separation from service.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first herein above written.

 

 

 

AON CORPORATION

\s\Richard M. Ravin

 

 

\s\ Jeremy Farmer

 

RICHARD M. RAVIN

 

[name] Jeremy Farmer

 

 

[title] Senior Vice President

 

 

 

 

 

COMBINED INSURANCE OF

 

 

AMERICA

 

 

 

 

 

\s\ Richard E. Barry

 

 

 

[name] Richard E. Barry

 

 

[title] Vice President

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Richard Ravin

 

Assuming a retirement date of April 1, 2009.

 

Aon Pension Plan

 

Monthly

 

Annual

 

 

 

 

 

 

 

Life Annuity

 

$

10,117.12

 

$

121,405.44

 

Joint and 100% Survivor Annuity

 

$

8,475.11

 

$

101,701.32

 

Joint and 75% Survivor Annuity

 

$

8,833.26

 

$

105,999.12

 

Joint and 50% Survivor Annuity

 

$

9,223.78

 

$

110,685.36

 

Five Year Certain and Life Annuity

 

$

9,87633

 

$

118,515.96

 

Ten Year Certain and Life Annuity

 

$

9,344.17

 

$

112,130.04

 

Fifteen Year Certain and Life Annuity

 

$

8,701.74

 

$

104,420.88

 

 

 

 

 

 

 

 

 

Aon Excess Benefit Plan

 

Monthly

 

Annual

 

 

 

 

 

 

 

Life Annuity

 

$

31,549.55

 

$

378,594.56

 

Joint and 100% Survivor Annuity

 

$

26,429.06

 

$

317,148.72

 

Joint and 75% Survivor Annuity

 

$

27,545.91

 

$

330,550.92

 

Joint and 50% Survivor Annuity

 

$

28,763.72

 

$

345,164.64

 

Five Year Certain and Life Annuity

 

$

30,798.67

 

$

369,584.04

 

Ten Year Certain and Life Annuity

 

$

29,139.16

 

$

349,669.92

 

Fifteen Year Certain and Life Annuity

 

$

27,135.76

 

$

325,629.12

 

 

 

 

 

 

 

5 Year Certain Only

 

$

71,534.18

 

$

858,410.12

 

10 Year Certain Only

 

$

40,841.61

 

$

490,099.33

 

 

 

 

 

 

 

Contractual Pension per Sea. 3(f)

 

Monthly

 

Annual

 

 

 

 

 

 

 

Life Annuity

 

$

16.899.61

 

$

202,795.31

 

Joint and 100% Survivor Annuity

 

$

14,156.80

 

$

169,881.60

 

Joint and 75% Survivor Annuity

 

$

14,755.05

 

$

177,060.60

 

Joint and 50% Survivor Annuity

 

$

15,407.37

 

$

184,888.44

 

Five Year Certain and Life Annuity

 

$

16,497.40

 

$

197,968.80

 

Ten Year Certain and Life Annuity

 

$

15,608,48

 

$

187,301.76

 

Fifteen Year Certain and Life Annuity

 

$

4535.35

 

$

174,424.20

 

 

 

 

 

 

 

5 Year Certain Only

 

$

38,317.50

 

$

459,809.95

 

10 Year Certain Only

 

$

11,876.93

 

$

262,523.17

 

 

 

 

 

 

 

Aon Severance Plan Amount

 

 

 

$

461,538.46

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENERAL RELEASE OF ALL CLAIMS

 

1.                 This document (the “Release”) is attached to, is incorporated
into, and forms a part of, the Transition Agreement, dated December 13, 2007
(the “Agreement”) by and between Aon Corporation (“Aon”), Combined Insurance
Company of America (“Combined”), and Richard M. Ravin (the “Executive”). For
valuable consideration, the adequacy of which is hereby acknowledged, the
undersigned the Executive, on his own behalf and on behalf of his heirs,
executors, administrators, successors, representatives and assigns, does herein
unconditionally release, waive, and fully discharge Aon, its affiliates and
subsidiaries including Combined (and including successors and assigns thereof)
(collectively, the “Company”), and all of their respective past, present and
future employees, officers, directors, agents, predecessors, administrators,
representatives, attorneys, and shareholders, and employee benefit plans, from
any and all legal claims, liabilities, suits, causes of action (whether before a
court or an administrative agency), damages, costs, attorneys’ fees, interest,
injuries, expenses, debts, or demands of any nature whatsoever, known or
unknown, liquidated or unliquidated, absolute or contingent, at law or in
equity, which were or could have been filed with any Federal, state, or local
court, agency, arbitrator or any other entity, based directly or indirectly on
the Executive’s employment with and separation from the Company or based on any
other alleged act or omission by or on behalf of the Company prior to the
Executive’s signing this General Release. Without limiting the generality of the
foregoing terms, this General Release specifically includes all claims based on
the terms, conditions, and privileges of employment, and those based on breach
of contract (express or implied), tort, harassment, intentional infliction of
emotional distress, defamation, negligence, privacy, employment discrimination,
retaliation, discharge not for just cause, constructive discharge, wrongful
discharge, the Age Discrimination in Employment Act, as amended (the “ADEA”),
Executive Order 11,141 (age discrimination), Title VII of the Civil Rights Act
of 1964, as amended, the Civil Rights Act of 1866 and 1871, 41 U.S.C. §1981
(discrimination), 29 U.S.C. §206(d)(l) (equal pay), Executive Order 11,246
(race, color, religion, sex and national origin discrimination), the National
Labor Relations Act, the Fair Labor Standards Act, the Americans with
Disabilities Act of 1990, the Family Medical Leave Act, the Immigration Reform
and Control Act, the Vietnam Era Veterans Readjustment Assistance Act, §§503-504
of the Rehabilitation Act of 1973 (handicap rehabilitation), any federal, state
or local fair employment, human rights wage and hour laws and wage payment laws,
and any and all other Federal, state, local or other governmental statutes,
laws, ordinances, regulations and orders, under common law. This General Release
shall not waive or release any rights or claims that the Executive may have
which arises after the date of this General Release or any rights to
indemnification under Section 16 of the Agreement.

 

2.                 The Executive intends this General Release to be binding on
his successors, and the Executive specifically agrees not to file or continue
any claim in respect of matters covered by Section 1 above. The Executive
further agrees never to institute any suit, complaint, proceeding, grievance or
action of any kind at law, in equity, or otherwise in any court of the United
States or in any state, or in any administrative agency of the United States or
any state, county or municipality, or before any other tribunal, public or
private, against the Company arising from or relating to his employment with or
his termination of employment from the Company and/or any other occurrences to
the date of this General Release, other than a claim

 

A-1

--------------------------------------------------------------------------------


 

challenging the validity of this General Release under the ADEA or respecting
any matters not covered by this General Release.

 

3.                 The Executive is further waiving his right to receive money
or other relief in any action instituted by him or on his behalf by any person,
entity or governmental agency in respect of matters covered by this General
Release. Nothing in this General Release shall limit the rights of any
governmental agency or the Executive’s right of access to, cooperation or
participation with any governmental agency, including without limitation, the
United States Equal Employment Opportunity Commission. The Executive further
agrees to waive his rights under any other statute or regulation, state or
federal, which provides that a general release does not extend to claims which
the Executive does not know or suspect to exist in his favor at the time of
executing this General Release, which if known to him must have materially
affected his settlement with the Company.

 

4.                 In further consideration of the promises made by the Company
in this General Release, the Executive specifically waives and releases the
Company from all claims the Executive may have as of the date of this General
Release, whether known or unknown, arising under the ADEA. The Executive further
agrees that:

 

(A)         the Executive’s waiver of rights under this General Release is
knowing and voluntary and in compliance with the Older Workers Benefit
Protection Act of 1990 (“OWBPA”);

 

(B)          the Executive understands the terms of this General Release;

 

(C)          the Company is hereby advising the Executive in writing to consult
with an attorney prior to executing this General Release;

 

(D)         the Company is giving the Executive a period of twenty-one (21) days
within which to consider this General Release;

 

(E)          following the Executive’s execution of this General Release, the
Executive has seven (7) days in which to revoke this General Release by written
notice. An attempted revocation not actually received by the Company prior to
the revocation deadline will not be effective; and

 

(F)          this General Release shall be void and of no force and effect if
the Executive chooses to so revoke, and if the Executive chooses not to so
revoke this General Release shall then become effective and enforceable.

 

5.           This General Release does not waive rights or claims that may arise
under the ADEA after the date the Executive signs this General Release. To the
extent barred by the OWBPA, the covenant not to sue contained in Section 2 does
not apply to claims under the ADEA that challenge the validity of this General
Release. The Executive specifically acknowledges that, accept as specifically
described above, it is his intention to release all claims known and unknown.

 

A-2

--------------------------------------------------------------------------------


 

6.          To revoke this General Release, the Executive must send a written
statement of revocation to the Company to the address provided in Section 19 of
the Agreement. The revocation must be received no later than 5:00 p.m. on the
seventh (7th) day following The Executive’s execution of this General Release.
If the Executive does not revoke, the eighth (8th) day following the Executive’s
acceptance will be the “effective date” of this General Release.

 

7.          Effective upon the lapse of the seven (7) day revocation period and
provided the Executive elects not to revoke this General Release, the Company
and its affiliates hereby release the Executive, his heirs, successors,
representatives and assigns from any an all legal claims, liabilities, suits,
causes of action (whether before a court or an administrative agency), damages,
costs, attorneys’ fees, interest, injuries, expenses, debts or demands of any
nature whatsoever, known or unknown, liquidated or unliquidated, absolute or
contigent, at law or in arbitrator or any other entity, based directly or
indirectly in the Executive’s employment with and separation from the Company or
based on any other alleged actor omission by or on behalf of the Executive prior
to him signing this General Release other them original acts, fraud, or actions
taken in bad faith against the interests of the Company.

 

8.          This General Release shall be governed by the Internal laws (and not
the choice of laws) of the State of Minots.

 

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Date:

12/13/07

 

\s\Richard M. Ravin

 

 

RICHARD M. RAVIN

 

 

Date:

 

 

AON CORPORATION

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

Date:

 

 

COMBINED INSURANCE COMPANY

 

OF AMERICA

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

A-3

--------------------------------------------------------------------------------


 

Exhibit C

 

GENERAL RELEASE OF ALL CLAIMS

 

This General Release of All Claims is entered into by and between Aon
Corporation and Combined Insurance Company of America, on the one hand
(collectively, the “Company”), and Richard Ravin, on the other hand
(“Executive”), on this                day of 2007 (“Effective Date”).

 

This General Release of All Claims is hereby made a part of and incorporated
into the Transition Agreement, dated December       , 2007, between the parties
hereto.

 

For valuable consideration, the adequacy of which is hereby acknowledged, the
undersigned the Company, on its own behalf and on behalf itself and its past,
present and future employees, officers, directors, agents, predecessors,
administrators, representatives, affiliates and subsidiaries attorneys, and
shareholders, and employee benefit plans, successors, and assigns, do herein
unconditionally release, waive, and fully discharge Executive and his heirs,
family, representatives, agents, attorneys, successors, assigns and advisors,
from any and all legal claims, liabilities, suits, causes of action (whether
before a court or an administrative agency), damages, costs, attorneys’ fees,
interest, injuries, expenses, debts, or demands of any nature whatsoever, known
or unknown, liquidated or unliquidated, absolute or contingent, at law or in
equity, which were or could have been filed with any Federal, state, or local
court, agency, arbitrator or any other entity, based directly or indirectly on
the Executive’s employment with and separation from the Company or based on any
other alleged act or omission by or on behalf of the Executive prior to the
Effective Date.

 

This General Release shall be governed by the internal laws (and not the choice
of laws) of the State of Illinois.

 

The persons signing this agreement warrant and represent that they are duly
authorized representatives with the power and authority to execute this General
Release of All Claims on behalf of the parties for whom they are signing.

 

Aon Corporation

 

By:

\s\Richard E. Barry

 

Its:

Vice President

 

 

--------------------------------------------------------------------------------
